


Exhibit 10.11
REPAYMENT GUARANTY
THIS REPAYMENT GUARANTY (this "Guaranty") is made as of December 13, 2013, by
KBS REIT PROPERTIES, LLC, a Delaware limited liability company (individually and
collectively referred to herein as "Guarantor") in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as agent for the "Lenders" pursuant
to the Loan Agreement described below (in such capacity, "Agent") and in favor
of each party that now or hereafter is bound under the Loan Agreement as a
"Lender" (referred to herein individually as a "Lender" and collectively as the
"Lenders").


1.Except as otherwise provided in this Guaranty, initially capitalized terms
used in this Guaranty without definition are defined in that certain Loan
Agreement of even date herewith by and between KBS ADP PLAZA, LLC, a Delaware
limited liability company, KBS CITY GATE PLAZA, LLC, a Delaware limited
liability company, KBS GREAT OAKS, LLC, a Delaware limited liability company,
KBS MERIDIAN TOWER, LLC, a Delaware limited liability company, KBS NASHVILLE
INDUSTRIAL PORTFOLIO I, LLC, a Delaware limited liability company, KBS NORTH
CREEK, LLC, a Delaware limited liability company, KBS RIVERTECH, LLC, a Delaware
limited liability company, KBS RIVERVIEW BUSINESS CENTER I & II, LLC, a Delaware
limited liability company, KBS ROYAL PARKWAY CENTER I & II, LLC, a Delaware
limited liability company, KBS ROYAL RIDGE, LLC, a Delaware limited liability
company, KBS SABAL VI, LLC, a Delaware limited liability company, KBS UNIVERSITY
PARK, LLC, a Delaware limited liability company, and KBS WOODFIELD PRESERVE,
LLC, a Delaware limited liability company (together with each New Borrower now
or hereafter bound under the Loan Agreement as a Borrower, collectively,
"Borrower"), Agent and Lenders (the "Loan Agreement").
2.    In order to induce Agent and Lenders to enter into the Loan Agreement and
to induce Lenders to loan to Borrower the sum of $250,000,000.00 (the "Loan"),
evidenced by one or more secured promissory notes (collectively, the "Notes"),
in the aggregate principal amount of $250,000,000.00, each now or hereafter
executed by Borrower and payable to the order of one or more Lenders, subject to
the paragraphs set forth in this Section 2 below, Guarantor hereby
unconditionally and irrevocably guarantees to Agent and Lenders (and to each
Lender and Swap Counterparty) and to their successors, endorsees and/or assigns
, the full and prompt payment of (a) subject to the limitations on Guarantor's
liability contained in this Section 2 below, the principal sum of the Notes in
accordance with their terms when due, by acceleration or otherwise when due
under the terms of the Notes, and any and all other sums of money that become
owing by Borrower to Lenders under the Notes, the Loan Agreement and/or any
other "Loan Document" as such term is defined in the Loan Agreement, and (b) all
present and future indebtedness, settlement obligations, termination fees and
costs, and all other sums and obligations (collectively, the "Swap Contract
Obligations") now and hereafter owing to U.S. Bank National Association and/or
Swap Counterparty by Borrower or one or more Borrowers (or any Affiliate of
Borrower or one or more Borrowers) under or in connection with any and all
present and future Swap Transactions and Swap Contracts in connection with the
Loan (which Notes, Loan Agreement, Swap Contracts and other "Loan

-1-

--------------------------------------------------------------------------------




Documents" are also collectively referred to herein as the "Loan Documents").
The obligations guaranteed pursuant to this Section 2 are hereinafter referred
to as the "Guaranteed Obligations."
Notwithstanding anything else to the contrary contained in this Guaranty, the
maximum amount for which the Guarantor shall be liable under this Guaranty shall
not exceed (i) the Base Guaranteed Amount (defined below as the same shall be
determined from time to time), plus (ii) all Swap Contract Obligations relating
to the Loan, and any and all other present and future Swap Transactions and Swap
Contracts, plus (iii) 100% of all amounts owing under the Environmental
Indemnity by any Borrower if (and only if) the Environmental Insurance Policy
(as defined in the Loan Agreement and substantially and materially in the form
approved by Agent (A) pursuant to Section 2.1(r) of the Loan Agreement as to the
Initial Properties and (B) at the time a Property is added as collateral for the
Loan as to all other Properties) is not then in place or, if not then in place,
does not otherwise cover Borrower for claims relating to environmental matters
when and if demand is made by Agent under the Environmental Indemnity (i.e.,
Guarantor shall have no liability under this Guaranty for amounts owing under
the Environmental Indemnity so long as the Environmental Insurance Policy is in
place or otherwise covers the liability of Borrower for environmental matters at
the time demand is made by Agent to Borrower under the Environmental Indemnity,
whether or not the claim relating to any such environmental matter is a covered
claim under such Environmental Insurance Policy), plus (iv) 100% of any
deficiency, loss or damage suffered by Agent and Lenders because of: (1) the
intentional misapplication or misappropriation by Borrower of any funds derived
from any Property, including the misapplication or misappropriation by Borrower
of rent, security deposits, insurance proceeds, condemnation awards, or other
income arising with respect to any Property; (2) Borrower's intentional
commission of physical waste with respect to any Property; (3) the fraud or
intentional misrepresentation by Borrower or Guarantor made in or in connection
with the Loan Documents or the Loan; or (4) Borrower's voluntary or collusive
filing, or the filing against Borrower by any party, of any proceeding for
relief under any federal or state bankruptcy, insolvency or receivership laws or
any assignment for the benefit of creditors made by Borrower not dismissed
within 90 days.
Notwithstanding the foregoing or anything stated to the contrary in this
Guaranty, under no circumstances whatsoever shall the liability of Guarantor
arising under clause (i) above exceed $62,500,000.00 in the aggregate.
For the purposes of this Guaranty, "Base Guaranteed Amount" shall mean, as the
same is determined from time to time and subject to adjustment as set forth in
the following sentence, an amount equal to twenty-five percent (25.0%) of all
principal owing under the Notes (as such principal amount(s) may be borrowed,
repaid and re-borrowed pursuant to the terms and conditions of the Loan
Agreement), such amount calculated as of the date the Notes become due and
payable in full (whether at maturity or by acceleration or otherwise) (the "Due
Date"). In determining the Base Guaranteed Amount, no payments or recoveries
from any source whatsoever (including without limitation payments received from
Borrower and proceeds from the foreclosure sales or other liquidation of
collateral for the Loan, or any credit bids made by Agent and Lenders at any
foreclosure sales) received by Agent or Lenders after the Due Date shall be
applied to reduce the Base Guaranteed Amount. Guarantor's maximum liability
under this Guaranty shall be reduced only by payments received from Guarantor
under this Guaranty

-2-

--------------------------------------------------------------------------------




following the Due Date from its own funds (and not, as noted above, from
liquidation of collateral). Additional advances (such as Protective Advances)
made after the Due Date shall increase the Base Guaranteed Amount by an amount
equal to twenty-five percent (25.0%) of the amount advanced (subject to the
aggregate liability cap of $62,500,000 set forth above).
Within five (5) Business Days following Guarantor's written request (which
requests shall be limited to one request per month), Agent shall confirm in
writing its calculation of the current Base Guaranteed Amount based on
information known to Agent as of the specified date.
Guarantor agrees that any indebtedness which remains owing under the Loan
Documents from time to time, including all indebtedness that remains owing after
the application of payments received from Borrower and the application of
proceeds received from the foreclosure of any deed of trust or mortgage (or
after application of the credit bid of the Lenders at the foreclosure sale) and
other liquidation of the collateral for the indebtedness secured thereby, shall
be deemed to be indebtedness guaranteed hereby (subject to the limitation on the
Base Guaranteed Amount guaranteed hereby as set forth herein) (so that, for
example, if following foreclosure and receipt of the foreclosure proceeds, the
total principal indebtedness owing to Agent and Lenders under the Loan Documents
is $62,500,000, and the Base Guaranteed Amount as calculated herein is
$62,500,000, the principal amount for which Guarantor would be liable to Agent
and Lenders hereunder is the full $62,500,000), and Guarantor may not claim or
contend so long as any such indebtedness remains outstanding that any payments
received by Agent or Lenders from Borrower or otherwise (but expressly excepting
any payments or proceeds received by Agent and Lenders from Guarantor under this
Guaranty), or proceeds received by Agent and Lenders in connection with the
liquidation of collateral, shall have reduced or discharged Guarantor's
liability or obligations hereunder. Nothing contained in this paragraph shall be
deemed to (a) limit or otherwise impair any of the waivers or agreements of
Guarantor contained in the preceding or following sections of this Guaranty, (b)
require Agent or Lenders to proceed against Borrower or any collateral before
proceeding against Guarantor (any such requirement having been specifically
waived), or (c) limit or otherwise impair any right Agent and Lenders would have
in the absence of this paragraph.
Agent shall have the right to apply payments received from Borrower to the Loan
in any manner elected by Agent, even if the manner of application does not
reduce at all or to the greatest extent Guarantor's maximum aggregate obligation
hereunder for payment of the Guaranteed Obligations.
3.    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, in accordance with California
Civil Code ("CC") Section 2856, the Guarantor hereby agrees as follows:
(a)    Guarantor waives any and all rights of subrogation, reimbursement,
indemnification and contribution, and any other rights and defenses that are or
may become available to Guarantor by reason of CC Sections 2787 to 2855,
inclusive, 2899 and 3433 including, without limitation, any and all rights or
defenses Guarantor may have by reason of protection afforded to the principal
with respect to any of the Guaranteed Obligations or to any other guarantor of
any of the Guaranteed Obligations with respect to such guarantor's obligations
under its guaranty, in either case, pursuant to the antideficiency or other laws
of this state

-3-

--------------------------------------------------------------------------------




limiting or discharging the principal's indebtedness or such other guarantor's
obligations, including, without limitation, California Code of Civil Procedure
("CCP") Sections 580a, 580b, 580d or 726; and
(b)    Guarantor waives all rights and defenses that Guarantor may have because
Borrower's debt is secured by real property. This means, among other things:
(i)    Agent and Lenders may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower;
(ii)    If Agent or any Lender forecloses on any real property collateral
pledged by Borrower:
(A)    The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price;
(B)    An action to collect from Guarantor may be commenced more than three
months after a foreclosure sale of the real property collateral or any part
thereof; and
(C)    Agent and Lenders may collect from Guarantor even if Agent or any Lender,
by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower's debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon CCP Sections 580a, 580b, 580d, or 726; and
(c)    Guarantor waives all rights and defenses arising out of an election of
remedies by Agent or Lenders, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Guaranteed Obligations,
has destroyed Guarantor's rights of subrogation and reimbursement against
Borrower by the operation of CCP Section 580d or otherwise, and even though that
election of remedies by Agent or Lenders has destroyed Guarantor's rights of
contribution against another guarantor of any of the Guaranteed Obligations.
(d)    Guarantor hereby waives any right it might otherwise have under
Section 2822 of the California Civil Code or similar law or otherwise to have
Borrower designate the portion of any such obligation to be satisfied in the
event that Borrower provides partial satisfaction of such obligation. Guarantor
acknowledges and agrees that Borrower may already have agreed with Agent or
Lenders, or may hereafter agree, that in any such event the designation of the
portion of the obligation to be satisfied shall, to the extent not expressly
made by the terms of the Loan Documents, be made by Agent or Lenders rather than
by Borrower.
No other provision of this Guaranty shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 3.

-4-

--------------------------------------------------------------------------------




4.    Guarantor represents and warrants to Agent and Lenders that Guarantor has
a financial interest in Borrower or is otherwise affiliated with Borrower. In
that regard, Guarantor agrees that Agent's and Lenders' entering into the Loan
Agreement and Lenders' agreement to make the Loan to Borrower is of substantial
and material benefit to Guarantor and further agrees as follows:
(a)    Guarantor shall continue to be liable under this Guaranty and the
provisions hereof will remain in full force and effect notwithstanding (i) any
modification, agreement or stipulation between Borrower and Agent or their
respective successors and assigns, with respect to the Loan Documents or the
obligations encompassed thereby, including, without limitation, the Guaranteed
Obligations, (ii) Agent's waiver of or failure to enforce any of the terms,
covenants or conditions contained in the Loan Documents or in any modification
thereof, (iii) any discharge or release of Borrower or any other guarantor from
any liability with respect to the Guaranteed Obligations, (iv) any discharge,
release, exchange or subordination of any real or personal property then held by
Agent or any Lender as security for the performance of the Guaranteed
Obligations, (v) any additional security taken for the Guaranteed Obligations,
whether real or personal property, (vi) any foreclosure or other realization on
any security for the Guaranteed Obligations, regardless of the effect upon
Guarantor's subrogation, contribution or reimbursement rights against Borrower
or any other guarantor, (vii) any additional loans or financial accommodations
to Borrower or (viii) the manner or order by which payments are applied to
principal, interest or other obligations under the Loan Documents. Without
limiting the generality of the foregoing, Guarantor hereby waives the rights and
benefits under CC Section 2819, and agrees that by doing so Guarantor's
liability shall continue even if Agent or any Lender alters any obligations
under the Loan Documents in any respect or Agent's or Lenders' remedies or
rights against Borrower are in any way impaired or suspended without Guarantor's
consent.
(b)    Guarantor's liability under this Guaranty shall continue until all sums
due under the Notes have been paid in full and until all Guaranteed Obligations
to Agent and Lenders have been satisfied, and shall not, except as expressly
provided above in this Guaranty, be reduced by virtue of any payment by Borrower
of any amount due under the Notes or under any of the Loan Documents (except to
the extent that Borrower makes a voluntary payment and such payment reduces the
outstanding principal amount of the Loan prior to the Due Date) or by Agent's
and Lenders' recourse to any collateral or security.
(c)    Guarantor represents and warrants to Agent and Lenders that Guarantor now
has and will continue to have full and complete access to any and all
information concerning the transactions contemplated by the Loan Documents or
referred to therein, the value of the assets owned or to be acquired by
Borrower, Borrower's financial status and its ability to pay and perform the
Guaranteed Obligations owed to Agent and Lenders. Guarantor further represents
and warrants that Guarantor has reviewed and approved copies of the Loan
Documents and is fully informed of the remedies Agent and Lenders may pursue,
with or without notice to Borrower, in the Event of Default under the Notes or
other Loan Documents. So long as any of the Guaranteed Obligations remains
unsatisfied or owing to Agent or Lenders, Guarantor shall keep fully informed as
to all aspects of Borrower's financial condition and the performance of the
Guaranteed Obligations.

-5-

--------------------------------------------------------------------------------




(d)    Guarantor acknowledges and agrees that Guarantor may be required to
perform the Guaranteed Obligations in accordance with the terms hereof
notwithstanding the fact that the Loan has fully matured, that the outstanding
principal balance thereof is fully due and payable and that Borrower is in
default of its obligation to pay the full amount due under the Notes on the
maturity thereof.
5.    The liability of Guarantor under this Guaranty is a guaranty of payment
and performance and not of collectibility, and is not conditioned or contingent
upon the genuineness, validity, regularity or enforceability of the Loan
Documents or other instruments relating to the creation or performance of the
Guaranteed Obligations or the pursuit by Agent or any Lender of any remedies
which Agent or any Lender now has or may hereafter have with respect thereto
under the Loan Documents, at law, in equity or otherwise. Guarantor hereby
waives any and all benefits and defenses under CC Section 2810 and agrees that
by doing so Guarantor shall be liable even if Borrower had no liability at the
time of execution of any of the Loan Documents or thereafter ceases to be
liable. Guarantor hereby waives any and all benefits and defenses under CC
Section 2809 and agrees that by doing so Guarantor's liability may be larger in
amount and more burdensome than that of Borrower. Guarantor's liability
hereunder shall not be limited or affected in any way by any impairment or any
diminution or loss of value of any security or collateral for the Loan, whether
caused by hazardous substances or otherwise, Agent's or any Lender's failure to
perfect a security interest in such security or collateral or any disability or
other defense of Borrower or any other guarantor.
6.    Guarantor hereby waives to the extent permitted by law: (i) all notices to
Guarantor except as expressly required by the terms of this Guaranty, to
Borrower, or to any other Person, including without limitation notices of the
acceptance of this Guaranty or the creation, renewal, extension, modification,
accrual of any of the Guaranteed Obligations owed to Agent and Lenders,
enforcement of any right or remedy with respect thereto and notice of any other
matters relating thereto; (ii) diligence and demand of payment, presentment,
protest, dishonor, notice of intent to accelerate, notice of acceleration and
notice of dishonor; (iii) any statute of limitations affecting Guarantor's
liability hereunder or the enforcement thereof; and (iv) all principles or
provisions of law which conflict with the terms of this Guaranty. Guarantor
further agrees that Agent may enforce this Guaranty upon the occurrence of an
Event of Default under the Notes or the other Loan Documents (as Event of
Default is described therein), notwithstanding the existence of any dispute
between Borrower and Agent or any Lender with respect to the existence of said
Event of Default or performance of the Guaranteed Obligations or any
counterclaim, set-off or other claim which Borrower may allege against Agent or
any Lender with respect thereto. Moreover, Guarantor agrees that Guarantor's
obligations shall not be affected by any circumstances which constitute a legal
or equitable discharge of a guarantor or surety.
7.    Guarantor agrees that Agent may enforce this Guaranty without the
necessity of resorting to or exhausting any security or collateral (including,
without limitation, pursuant to a judicial or nonjudicial foreclosure) and
without the necessity of proceeding against Borrower or any other guarantor.
Guarantor hereby waives any and all benefits under CC Sections 2845, 2849 and
2850, including, without limitation, the right to require Agent to proceed
against Borrower, to proceed against any other guarantor, to foreclose any lien
on any real or personal property, to exercise any right or remedy under the Loan
Documents, to draw upon any letter of

-6-

--------------------------------------------------------------------------------




credit issued in connection herewith, or to pursue any other remedy or to
enforce any other right.
8.    (a)    Guarantor agrees that nothing contained herein shall prevent Agent
and Lenders from suing on the Notes or from exercising any rights available to
them under the Notes or under any of the other Loan Documents and that the
exercise of any of the aforesaid rights will not constitute a legal or equitable
discharge of Guarantor. Guarantor understands that the exercise by Agent and
Lenders of certain rights and remedies contained in the Loan Documents (such as
a nonjudicial foreclosure) may affect or eliminate Guarantor's right of
subrogation against Borrower and that Guarantor may therefore incur a partially
or totally non-reimbursable liability hereunder; nevertheless, Guarantor hereby
authorizes and empowers Agent to exercise, in its sole discretion, any rights
and remedies, or any combination thereof, which may then be available to Agent
and Lenders, since it is the intent and purpose of Guarantor that the
obligations hereunder are absolute, independent and unconditional under any and
all circumstances. Guarantor expressly waives any defense (which defense, if
Guarantor had not given this waiver, Guarantor might otherwise have) to a
judgment against Guarantor by reason of a nonjudicial foreclosure sale. Without
limiting the generality of the foregoing, Guarantor hereby expressly waives any
and all benefits and defenses under (i) CCP Section 580a (which Section, if
Guarantor had not given this waiver, would otherwise limit Guarantor's liability
after a nonjudicial foreclosure sale to the difference between the obligations
guaranteed herein and the fair market value of the property or interests sold at
such nonjudicial foreclosure sale), (ii) CCP Sections 580b and 580d (which
Sections, if Guarantor had not given this waiver, would otherwise limit Agent's
and Lenders' right to recover a deficiency judgment with respect to purchase
money obligations and after a nonjudicial foreclosure sale, respectively), and
(iii) CCP Section 726 (which Section, if Guarantor had not given this waiver,
among other things, would otherwise require Agent and Lenders to exhaust all of
its security before a personal judgment may be obtained for a deficiency).
Notwithstanding any foreclosure of the lien of any deed of trust or mortgage or
security agreement with respect to any or all of the real or personal property
secured thereby, whether by the exercise of the power of sale contained therein,
by an action for judicial foreclosure or by an acceptance of a deed in lieu of
foreclosure, Guarantor shall remain bound under this Guaranty.
(b)    Guarantor waives all benefits and defenses under CC Sections 2847, 2848
and 2849 and agrees that Guarantor shall have no right of subrogation against
Borrower or against any collateral or security provided for in the Loan
Documents and no right of reimbursement or contribution against any other
guarantor unless and until all Guaranteed Obligations have been indefeasibly
paid and satisfied in full, and Agent and Lenders have released, transferred or
disposed of all of their rights, title and interest in any collateral or
security. To the extent the waiver of Guarantor's rights of subrogation,
reimbursement and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, Guarantor further
agrees that Guarantor's rights of subrogation and reimbursement against Borrower
and Guarantor's rights of subrogation against any collateral or security shall
be junior and subordinate to any rights Agent or Lenders may have against
Borrower and to all rights, title and interest Agent or Lenders may have in such
collateral or security, and Guarantor's rights of contribution against any other
guarantor shall be junior and subordinate to any rights Agent or Lenders may
have against such other guarantor. Agent and

-7-

--------------------------------------------------------------------------------




Lenders may use, sell or dispose of any item of collateral or security as it
sees fit without regard to Guarantor's subrogation and contribution rights, and
upon disposition or sale of any item, Guarantor's rights with respect to such
item will terminate. Guarantor understands that Guarantor may record a Request
for Notice of Default pursuant to CC Section 2924(b) and thereby receive notice
of any proposed foreclosure of any real property collateral then securing the
Guaranteed Obligations. With respect to the foreclosure of any security interest
in any personal property collateral then securing the Guaranteed Obligations,
Agent and Lenders agree to give Guarantor five (5) days' prior written notice,
in the manner set forth in Section 10 hereof, of any sale or disposition of any
such personal property collateral, other than collateral which is perishable,
threatens to decline speedily in value, is of a type customarily sold on a
recognized market, or is cash, cash equivalents, certificates of deposit or the
like.
(c)    Guarantor's sole right with respect to any such foreclosure of real or
personal property collateral shall be to bid at such sale in accordance with
applicable law. Guarantor acknowledges and agrees that Agent or any Lender may
also bid at any such sale and in the event such collateral is sold to Agent or
any Lender in whole or in partial satisfaction of the Guaranteed Obligations (or
any portion thereof), Guarantor shall have no further right or interest with
respect thereto. Notwithstanding anything to the contrary contained herein, no
provision of this Guaranty shall be deemed to limit, decrease, or in any way to
diminish any rights of set-off Agent and Lenders may have with respect to any
cash, cash equivalents, certificates of deposit, letters of credit or the like
which may now or hereafter be deposited with Agent or any Lender by Borrower.
(d)    To the extent any dispute exists at any time between or among Guarantor
and any other guarantor of the Guaranteed Obligations as to Guarantor's or any
other guarantor's right to contribution or otherwise, Guarantor agrees to
indemnify, defend and hold Agent and Lenders harmless from and against any loss,
damage, claim, demand, cost or any other liability (including, without
limitation, reasonable attorneys' fees and costs) Agent and Lenders may suffer
as a result of such dispute.
(e)    So long as any of the Guaranteed Obligations are owing to Agent or any
Lender, Guarantor shall not, without the prior written consent of Agent,
commence or join with any other party in commencing any bankruptcy,
reorganization or insolvency proceedings of or against Borrower. The obligations
of Guarantor under this Guaranty shall not be altered, limited or affected by
any case, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or by any
defense which Borrower may have by reason of the order, decree or decision of
any court or administrative body resulting from any such case. Agent shall have
the sole right to accept or reject any plan on behalf of Guarantor proposed in
such case and to take any other action which Guarantor would be entitled to
take, including, without limitation, the decision to file or not file a claim.
Guarantor acknowledges and agrees that any interest on the Guaranteed
Obligations which accrues after the commencement of any such proceeding (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of said proceeding, such interest
as would have accrued on any such portion of the Guaranteed Obligations if said
proceedings had not been commenced) will be included in the Guaranteed
Obligations because it is the intention of the parties that the Guaranteed
Obligations should be determined without regard to any rule or law or order
which may relieve Borrower of any portion

-8-

--------------------------------------------------------------------------------




of such Guaranteed Obligations. Guarantor hereby permits any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Agent and Lenders, or allow the claim of
Agent and Lenders in respect of, any such interest accruing after the date on
which such proceeding is commenced. Guarantor hereby assigns to Agent (for the
benefit of Lenders) Guarantor's right to receive any payments from any trustee
in bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person by way of dividend, adequate protection payment or
otherwise. If all or any portion of the Guaranteed Obligations are paid or
performed by Borrower, the obligations of Guarantor hereunder shall continue and
remain in full force and effect in the event that all or any part of such
payment(s) or performance(s) is avoided or recovered directly or indirectly from
Agent or Lenders as a preference, fraudulent transfer or otherwise in such case
irrespective of payment in full of all obligations under the Loan Documents.
9.    (a)    Guarantor represents and warrants that any financial statements,
tax returns or other documents of Guarantor heretofore delivered to Agent are
true and correct in all material respects. Such statements were prepared in
accordance with generally accepted accounting principles, consistently applied
and fairly present the financial position of Guarantor as of the date thereof.
Guarantor further represents and warrants that no material adverse change has
occurred in Guarantor's financial position since the date of such statements.
(b)    Guarantor covenants and agrees to provide Agent with any and all
financial information required by Agent pursuant to the Loan Agreement.
Guarantor further covenants and agrees to immediately notify Agent if it
determines it does not satisfy the financial covenants set forth in Section 13
of this Guaranty.
10.    All notices, requests and demands to be made hereunder to the parties
hereto must be in writing and given as provided in the notice provisions of the
Loan Agreement (at the addresses set forth below).


      To Agent:
U.S. Bank National Association
4100 Newport Place, Suite 900
Newport Beach, California 92660
Attention: Loan Administration
Telephone: 949-863-2376
Facsimile: 949-252-1759
 
 
      To Guarantor:
KBS REIT PROPERTIES, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Jeff Waldvogel, Director of Finance & Reporting




-9-

--------------------------------------------------------------------------------




      With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Todd Smith, VP Controller, Corporate
 
 
      With a copy to:
c/o KBS REIT Properties, LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Jim Chiboucas
 
 
      With a copy to:
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.



11.    Guarantor represents and warrants to Agent and Lenders as follows:
(a)    No consent of any other Person, including, without limitation, any
creditors of Guarantor, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by Guarantor in connection with this
Guaranty or the execution, delivery, performance, validity or enforceability of
this Guaranty and all obligations required hereunder. This Guaranty has been
duly executed and delivered by Guarantor, and constitutes the legally valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.
(b)    The execution, delivery and performance of this Guaranty will not violate
any provision of any existing law or regulation binding on Guarantor, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which Guarantor is a party or
by which Guarantor or any of its assets may be bound, and will not result in, or
require, the creation or imposition of any lien on any of Guarantor's property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking.
12.    Guarantor's performance of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge Guarantor's
liability for that portion of the Guaranteed Obligations that is not performed.
Without in any way limiting the generality of the foregoing, in the event that
Agent or any Lender is awarded a judgment in any suit brought to enforce
Guarantor's covenant to perform a portion of the Guaranteed Obligation, such
judgment will in no way be deemed to release Guarantor from its covenant to
perform any portion of the Guaranteed Obligation which is not the subject of
such suit.
13.    Guarantor covenants and agrees as follows:

-10-

--------------------------------------------------------------------------------




(a)    Financial Covenants. Guarantor covenants and agrees to provide,
commencing as of December 31, 2013, the financial information required to be
provided by Guarantor in Section 5.4 of the Loan Agreement.
(b)    Minimum Fixed Charge Coverage Ratio. Measured as of the end of each
semi-annual period ending on each December 31 and June 30 that occurs during the
term of the Loan, Guarantor shall not permit the ratio of EBITDA to Fixed
Charges for the preceding four trailing consecutive fiscal quarters to be less
than 1.50 to 1.0. As used herein, "EBITDA" shall mean an amount equal to (i) net
income as defined by GAAP for Guarantor and its subsidiaries on a consolidated
basis for the applicable measuring period, plus (1) interest expense, income
taxes, depreciations and amortization expense, acquisition costs and expenses,
and extraordinary or non-recurring losses or losses from sales of assets, plus
(2) any non-cash expense or contra revenue reducing net income, minus (3) any
extraordinary or non-recurring gains or gains from asset sales, minus (4) any
non-cash income or gains increasing net income with the exception of any
straight line rent, and minus (5) an amount equal to the sum of $0.25 multiplied
by the aggregate number of square feet of office buildings owned by Guarantor
not under construction plus $0.10 multiplied by the aggregate number of square
feet of industrial buildings owned by Guarantor not under construction, each as
determined in accordance with GAAP or, if not determined by GAAP, as determined
in accordance with industry practice; plus (ii) Guarantor's share of EBITDA
(using the definition under subsection (i) above) in all unconsolidated joint
ventures, without duplication, each as determined by Agent in its reasonable
discretion. For purposes of this definition, nonrecurring items shall be deemed
to include, but not be limited to, (w) gains and losses on early extinguishment
of indebtedness, (x) any breakage payments or fees in connection with a Swap
Contract or Swap Transaction, (y) non-cash severance and other non-cash
restructuring charges, and (z) transaction costs of acquisitions not permitted
to be capitalized pursuant to GAAP. As used herein, "Fixed Charges" shall mean
the sum of Guarantor's and Guarantor's subsidiaries (A) interest expense
(excluding any amortized loan costs relating to loan fees or hedging instruments
and amortization related to discounts or premiums on debt), plus (B) the
aggregate amount of scheduled principal payments, excluding balloon payments,
and (C) distributions on preferred interests and/or preferred stock.
(c)    Maximum Leverage Ratio. Guarantor shall not permit its Leverage Ratio to
be greater than 0.65 to 1.0 as of the end of each semi-annual period ending on
each December 31 and June 30 that occurs during the term of the Loan. As used
herein, (i) "Leverage Ratio" shall mean Total Liabilities to Total Asset Value,
(ii) "Total Liabilities" shall mean all debt of Guarantor and its subsidiaries
(including guaranties) determined on a consolidated basis for the applicable
measuring period in accordance with GAAP, and (iii) "Total Asset Value" shall
mean the sum of (a) the as-is market value of the Properties that remain subject
to a Deed of Trust, plus (b) the value of all other real properties owned by
Guarantor and its subsidiaries determined  by utilizing the undepreciated cost
basis of all other real estate assets owned by Guarantor and its subsidiaries,
determined on a consolidated basis in accordance with GAAP, plus (c) all
unencumbered cash and cash equivalent investments the use of which is
unrestricted, plus (d) the book value of all notes receivable. For the purpose
of clarification, guarantees provided by Guarantor for liabilities of
Guarantor's subsidiaries shall only be counted once for the purpose of
calculating "Total Liabilities."

-11-

--------------------------------------------------------------------------------




(d)    Minimum Net Worth. Measured as of the end of each semi-annual period
ending on each December 31 and June 30 that occurs during the term of the Loan,
Guarantor shall maintain a Net Worth of at least $200,000,000, adjusted downward
quarterly, on a cumulative basis, for any net asset dispositions by Guarantor,
by the amount of proceeds received in excess of the debt on such asset,
provided, if Guarantor’s Net Worth is less than $100,000,000, in no event shall
the Net Worth (before or after adjustment) at any time be less than the current
Committed Amount. For example, if the Committed Amount were $90,000,000,
Guarantor must maintain a New Worth of $90,000,000 and an Total Asset Value of
not less than $180,000,000. As used herein, "Net Worth" shall mean an amount
equal to the Total Asset Value less Total Liabilities.
14.    This Guaranty is solely for the benefit of Agent and Lenders and is not
intended to nor may it be deemed to be for the benefit of any third party,
including Borrower.
15.    Guarantor represents and warrants to Agent and Lenders as follows:
(a)    Guarantor is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware, has the power to
own its assets and to transact the business in which it is now engaged and is in
good standing under the laws of each jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification.
(b)    Guarantor has the power, authority and legal right to execute, deliver
and perform this Guaranty and all obligations required hereunder and has taken
all necessary action to authorize its execution, delivery and performance of
this Guaranty and all obligations required hereunder. The execution, delivery
and performance of this Guaranty will not violate any of the formation or
governing documents of Guarantor or of any laws pursuant to which Guarantor has
been formed.
16.    [Intentionally Deleted].
17.    Agent may at Agent's cost assign this Guaranty with any Loan Document,
without in any way affecting Guarantor's liability hereunder. Any married person
executing this Guaranty in its capacity as a guarantor under this Guaranty
agrees that recourse may be had against community property and separate property
for the satisfaction of all obligations hereby guaranteed. This Guaranty shall
be binding upon Guarantor, Guarantor's heirs, representatives, administrators,
executors, successors and assigns and shall inure to the benefit of and shall be
enforceable by Agent and Lenders, and their successors, endorsees and assigns.
As used herein, the singular includes the plural, and the masculine includes the
feminine and neuter and vice versa, if the context so requires.
18.    In the event of any dispute or litigation regarding the enforcement or
validity of this Guaranty, Guarantor shall be obligated to pay all charges,
costs and expenses (including, without limitation, reasonable attorneys' fees)
incurred by Agent and Lenders, whether or not any action or proceeding is
commenced regarding such dispute and whether or not such litigation is
prosecuted to judgment.

-12-

--------------------------------------------------------------------------------




19.    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA.
20.    Guarantor, Agent and Lenders hereby voluntarily, knowingly and
intentionally, to the extent permitted by applicable law, WAIVE ANY AND ALL
RIGHTS TO TRIAL BY JURY in any legal action or proceeding arising under or in
connection with this Guaranty or any other Loan Document or concerning the
Guaranteed Obligations and/or any collateral therefor or pertaining to any
transaction related to or contemplated in any Loan Document, regardless of
whether such action or proceeding concerns any contractual or tortious or other
claim. Guarantor acknowledges that this waiver of jury trial is a material
inducement to Agent and Lenders entering into the Loan Agreement and to Lenders
in extending credit to Borrower, that Agent and Lenders would not have entered
into the Loan Agreement and Lenders would not have extended such credit without
this jury trial waiver, and that Guarantor has been represented by an attorney
or has had an opportunity to consult with an attorney regarding this Guaranty
and understands the legal effect of this jury trial waiver.
21.    Guarantor hereby submits to the jurisdiction of the state and federal
courts in the State of California for purposes of any action arising from or
growing out of this Guaranty, and further agrees that the venue of any such
action may be laid in Orange County, California and that (in addition to any
other method provided by law for service of process) service of process in any
such action may be made on Guarantor by the delivery of the process to KBS
CAPITAL ADVISORS LLC, attention: David Snyder, whose present address is 620
Newport Center Drive, Suite 1300, Newport Beach, California, whom Guarantor
hereby appoints as Guarantor's agent for service of process. Nothing contained
in this Guaranty, however, shall be deemed to constitute, or to imply the
existence of, any agreement by Agent or Lenders to bring any such action only in
said courts or to restrict in any way any of Agent's and Lenders' remedies or
rights to enforce the terms of this Guaranty as, when and where Agent shall deem
appropriate, in its sole discretion.
22.    No provision of this Guaranty may be changed, waived, revoked or amended
without Agent's prior written consent. Every provision of this Guaranty is
intended to be severable. If any term or provision hereof is declared to be
illegal or invalid for any reason whatsoever by a court of competent
jurisdiction, such illegality or invalidity will not affect the balance of the
terms and provisions hereof, which terms and provisions will remain binding and
enforceable.
23.    This Guaranty may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
guaranty with the same effect as if all parties had signed the same signature
page. Any signature page of this Guaranty may be detached from any counterpart
of this Guaranty and reattached to any other counterpart of this Guaranty
identical in form hereto but having attached to it one or more additional
signature pages.
24.    No failure or delay on the part of Agent or Lenders to exercise any
power, right or privilege under this Guaranty will impair any such power, right
or privilege, or be construed to be a waiver of any default or an acquiescence
therein, nor will any single or partial exercise

-13-

--------------------------------------------------------------------------------




of such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
25.    This Guaranty embodies the entire agreement among the parties hereto with
respect to the matters set forth herein, and supersedes all prior agreements
among the parties with respect to the matters set forth herein. No course of
prior dealing among the parties, no usage of trade, and no parol or extrinsic
evidence of any nature may be used to supplement, modify or vary any of the
terms hereof. There are no conditions to the full effectiveness of this
Guaranty.
26.    This Guaranty is in addition to all other guaranties of Guarantor and any
other guarantors of Borrower's obligations to Agent and Lenders.
27.    GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS BEEN AFFORDED THE OPPORTUNITY
TO READ THIS DOCUMENT CAREFULLY AND TO REVIEW IT WITH AN ATTORNEY OF GUARANTOR'S
CHOICE BEFORE SIGNING IT. GUARANTOR ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE
MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.
28.    When two or more persons or entities have executed this Guaranty, unless
the context clearly indicates otherwise, all references herein to "Guarantor"
shall mean the guarantors hereunder or either or any of them. All of the
obligations and liabilities of said guarantors under this Guaranty (and the
obligations of other guarantors under any similar or other guaranties of part or
all of the Guaranteed Obligations) shall be joint and several. Suit may be
brought against said guarantors, jointly and severally, or against any one or
more of them (even if less than all), without impairing the rights of Agent and
Lenders against the other or others of said guarantors; and Agent may settle
with any one or more of said guarantors for such sums or sum as it may see fit
and/or Agent may release any of said guarantors from all further liability to
Agent and Lenders for such indebtedness without impairing the right of Agent and
Lenders to demand and collect the balance of such indebtedness from the other or
others of said guarantors not so released; but it is agreed among said
guarantors themselves, however, that such settlement and release shall in no way
impair the rights of said guarantors as among themselves.
29.    Notwithstanding anything stated to the contrary in this Guaranty, none of
the constituent officers, directors, shareholders, members or partners (whether
direct or indirect) in Guarantor (including, without limitation, KBS LIMITED
PARTNERSHIP or KBS REAL ESTATE INVESTMENT TRUST, INC.) shall have any liability
whatsoever for any of Guarantor’s obligations under this Guaranty, provided the
foregoing shall only apply to KBS REAL ESTATE INVESTMENT TRUST, INC. so long as
KBS REAL ESTATE INVESTMENT TRUST, INC. is not a Guarantor of the Loan. For
purposes of clarification, in no event shall the above language limit, reduce or
otherwise affect any Borrower's liability or obligations under the Loan
Documents or Agent's right to exercise any rights or remedies against any
collateral securing the Loan.

-14-

--------------------------------------------------------------------------------




30.    Notwithstanding anything stated to the contrary in this Guaranty, in the
event that Agent or its nominee or any third party takes record title to any
Property following the exercise of Agent's rights and remedies under the Loan
Documents (an "Acquired Property"), Guarantor shall nonetheless have the right
to terminate its continuing liability under Section 2 of this Guaranty with
respect to Borrower's obligations under the Environmental Indemnity (and only as
to such obligations), upon fulfillment of each of the following conditions to
the reasonable satisfaction of Agent as it relates to any such Acquired
Property:
(1)
Guarantor or Borrower shall have delivered to Agent a new environmental
insurance policy which insures Agent (on behalf of Lenders) ("New Environmental
Insurance Policy") as to each such Acquired Property and which:

(a)
is comparable to the existing Environmental Insurance Policy for each such
Acquired Property approved by Agent except the policy limits shall be at least
$5,000,000 for each occurrence and in the aggregate with a retention of no
greater than $100,000; and

(b)
is issued by the same company as the existing Environmental Insurance Policy or
a replacement company with an AM Best's Rating equivalent or better than A‑
(Excellent)/IX; and

(c)
has a term of three (3) years from the date of issuance; and

(2)
Agent shall have received evidence that all premiums for three (3) years
coverage under such New Environmental Insurance Policy have been prepaid in
full.

Such termination of Guarantor's liability under Section 2 of this Guaranty with
respect to Borrower's obligations under the Environmental Indemnity for any
Acquired Property, shall become effective only upon the delivery by Agent to
Guarantor of a specific written acknowledgment of the satisfaction of all of the
foregoing conditions and the termination of such obligations, which
acknowledgement Agent agrees to provide unless any of the conditions to such
termination have not been satisfied. This Section 30 shall under no circumstance
be interpreted to terminate or limit any of Guarantor's liabilities in Section 2
of this Guaranty except to the extent such liabilities relate to Borrower's
obligations under the Environmental Indemnity. For purposes of clarification,
Guarantor's termination rights under this Section 30 shall only apply so long as
the above conditions have been met as to each Acquired Property that Agent or
its nominee or any third party takes record title to following the exercise of
Agent's rights and remedies under the Loan Documents.
31.    Notwithstanding anything stated to the contrary in this Guaranty, in the
event that Borrower, as Indemnitor (as defined in the Environmental Indemnity),
successfully exercises its right to terminate its continuing liability under the
Environmental Indemnity pursuant to and in accordance with the terms and
conditions of Section 6 thereof, Guarantor's liability under Section 2 of this
Guaranty with respect to its guaranty of Borrower's obligations under the
Environmental Indemnity (and only as to such obligations) shall automatically
terminate.





-15-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.
"GUARANTOR"
KBS REIT PROPERTIES, LLC,
a Delaware limited liability company
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
general partner
By: /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer




